COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




 
 
 
 
IN THE MATTER OF HUMBERT
  ZACHAROF PIZZARO,
 
                            Appellant.
 
 


 
 '
 
'
 
'
 
'
 
'


 
No. 08-04-00062-CR
 
Appeal from the
 
Probate Court
 
of El Paso County, Texas
 
 




 
MEMORANDUM
OPINION
On February 9, 2004, appellant filed
a notice of appeal in this Court from a judgment signed on February 19,
2003.  We gave appellant notice of our
intent to dismiss the appeal for lack of jurisdiction because the notice of
appeal was untimely.  See Tex. R. App. P. 26.  Appellant has not shown cause for continuing
the appeal.  Accordingly, the appeal is
dismissed for lack of jurisdiction.
 
SUSAN
LARSEN, Justice
May 13, 2004
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)